Davis, P. J.:
I concur in the opinion of Daniels, J., on each of the grounds discussed, but particularly on the constitutional question presented in the case.
Under the Constitution of the State, the legislature has no power to make with any corporation a contract, either in its charter or in the act incorporating it, or by any other form of legislation which *34can prevent a subsequent legislature from altering, modifying or wholly abrogating its charter. The provisions of the Constitution, in that regard, enter into every special law creating a corporation and every general law authorizing such creation, so that the legislative power to alter, modify and repeal becomes a part of the contract made with the corporation, as fully as though expressed in the-charter or act of incorporation. If by any provision of the charter it should be declared that the legislature shall have no power to repeal, modify or alter the charter, that provision would be nugatory under the Constitution of the State, because in violation thereof, and in its place the courts would be called upon to substitute and enforce the mandate and contract of the Constitution, whenever a subsequent legislature thought proper to act in conformity to its provisions, or whenever the question of the validity of the charter should arise in any form. The acceptance of a charter or act of incorporation by the corporation it creates, is, by force of the Constitution, an acceptance of the contract on its-part that the legislature shall have and may exercise the power of modification or repeal, at its pleasure. To what extent an absolute repeal of the charter of a corporation annulling its 'power to he and to act would affect its existing obligations, and in what manner its property shall be preserved and applied, to the benefit of its creditors, are questions not necessary here to be discussed.
There can be no doubt, however, that in case of such a repeal without special provisions touching such debts and property, the jurisdiction of a court of equity would at once attach to such extent as to invest the court with a title in trust, to be administered for the benefit and protection of creditors, and all others having equitable interests therein.
Heady, J., concurred. .
Order affirmed, with ten dollars costs and disbursements.